 

Exhibit 10.4

 

Exclusive Distribution Agreement

 

This Exclusive Distribution Agreement (this “Agreement”), dated as of 26 March
2020 (the “Effective Date”), is entered into between Slinger Bag Americas Inc.,
a Nevada corporation located at 2709 N Rolling Rd Unit 138, Windsor Mill, 21244
Maryland USA (“SBA”), and Globeride Inc, a limited liability company located at
3-14-16 Maesawa Higashikurume-shi, Tokyo 203-8511, Japan and with company
registration number 0127-01- 003630 (“Distributor”, and together with SBA, the
“Parties”, and each, a “Party”).

 

WHEREAS, SBA is in the business of manufacturing and selling game improvement
tennis equipment including portable tennis ball launchers in a trolley bag;

 

WHEREAS, Distributor is in the business of reselling Goods (as defined in
Section 1);

 

WHEREAS, SBA desires to appoint Distributor as its exclusive distributor to
resell the Goods to customers located in the Territory (as defined below), and
Distributor desires to accept such appointment, subject to the terms and
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set out herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

1. Appointment.

 

1.1 Exclusive Appointment. SBA appoints Distributor as its exclusive distributor
of the goods set forth in Schedule 1 (“Goods”) within JAPAN (“Territory”) during
the Term, and Distributor accepts such appointment. Distributor shall not
directly or indirectly market, advertise, promote, sell or distribute the Goods
to any person located outside the Territory, including selling or distributing
the Goods to any person for ultimate resale to persons outside the Territory

 

1.2 No Right to Appoint Sub-distributors. Distributor shall not, without the
prior written consent of SBA, appoint any sub-distributor or other person or
entity to sell or distribute the Goods.

 

2. Promotion and Marketing.

 

2.1 Distributor Obligations. Distributor shall:

 

(a) market, advertise, promote and sell the Goods in the Territory in a manner
that reflects favorably at all times on the Goods and the good name, goodwill
and reputation of SBA and consistent with good business practice, in each case
using its best efforts to maximize the sales volume of the Goods;

 

(b) maintain a place or places of business in the Territory, including adequate
office, storage, and warehouse facilities and all other facilities as required
for Distributor to perform its duties under this Agreement;

 

(c) purchase and maintain at all times a representative quantity of each Good
sufficient for and consistent with the needs of customers in the Territory;

 

Slinger Bag Americas inc_Globeride Inc

Distribution Agreement

February 20, 2020





1 

 

 

(d) have sufficient knowledge of the industry and products competitive with each
Good (including specifications, features, and benefits) so as to be able to
explain in detail to customers:

 

(i) the differences between the Good and competing products; and

 

(ii) information on standard protocols and features of each Good;

 

(e) submit all Goods-related promotional and marketing materials to SBA for
approval prior to use. SBA agree that any /all feedback must be provided within
7 working days otherwise Distributor will deem approval has been granted.
Distributor agrees to work with SBA to reach mutual agreement in regards to
requests and agrees to observe all reasonable directions and instructions given
to it as a result by SBA in relation to the marketing, advertisement, and
promotion of the Goods, including SBA’s sales, marketing, and merchandising
policies as they currently exist or as they may hereafter be changed by SBA;

 

(f) establish and maintain (i) a Direct-To-Consumer website platform home page
for the Territory based on either Distributors own local market online platform
or through using www.slingerbag.com, (ii) a sales and marketing organization to
the extent deemed reasonably necessary by SBA, to develop the market potential
for the sale of the Goods, and (iii) facilities and a distribution organization
sufficient to make the Goods available for shipment by Distributor to each of
its customers in the Territory immediately on receipt of an order;

 

(g) develop and execute a marketing plan sufficient to fulfill its obligations
under this Agreement;

 

(h) not make any materially misleading or untrue statements concerning SBA or
the Goods, including any product disparagement or “bait-and-switch” practices;

 

(i) promptly notify SBA of any complaint or adverse claim about any Good or its
use of which Distributor becomes aware;

 

(j) submit to SBA complete and accurate annual reports regarding inventory,
marketing and sales of the Goods in a computer-readable format and containing
the scope of information acceptable to SBA, maintain books, records and accounts
of all transactions and permit full examination thereof by SBA in accordance
with Sections 15 and Section 16;

 

(k) not resell Goods to any federal, state, local or foreign government or
political subdivision or agency thereof, without express written approval from
SBA;

 

(l) on request, provide SBA with a written survey of the current and 12-month
estimate of demand for the Goods in the Territory, especially in relation to
similar or competing products;

 

Slinger Bag Americas inc_Globeride Inc

Distribution Agreement

February 20, 2020





2 

 

 

(m) only resell any software or accessories sold, bundled or packaged with any
Good on those terms and conditions as mutually agreed with SBA

 

(n) support and enforce SBA’s limited one-year consumer warranty that can be
extended by the consumer to 3 years by registering their purchase at
www.slingerbag.com/warranty/;

 

(o) offer to consumers no-quibble-replacement product for all warranty returns
based on SBA’s user warranty guidelines, a program that SBA shall, in tum,
provide to Distributor; and

 

(p) translate, maintain, and maximize use of the local home page either through
Distributors local online platform or as provided via SBA and utilize this
vehicle as the main revenue source for Distributor/ SBA’s business.

 

2.2 SBA Obligations. SBA shall:

 

(a) provide any information and support that may be reasonably requested by
Distributor regarding the marketing, advertising, promotion, and sale of Goods;

 

(b) allow Distributor to participate, at its own expense, in any marketing,
advertising, promotion, and sales programs or events that SBA may make generally
available to its authorized distributors of Goods, provided that SBA may alter
or eliminate any program at any time;

 

(c) approve or reject, in its sole discretion, any promotional information or
material submitted by Distributor for SBA’s approval; and

 

(d) provide promotional information and material as agreed in approved annual
marketing plans, for use by Distributor in accordance with this Agreement.

 

3. Agreement to Purchase and Sell Goods.

 

3.1 Terms of Sale; Orders. SBA shall make available and sell Goods to
Distributor at the prices under Section 3.2 and on the terms and conditions set
out in this Agreement.

 

3.2 Price. The prices for Goods sold under this Agreement shall be as per SBA’s
Distributor Price List then currently in effect from time to time during the
Term.

 

(a) All prices are exclusive of all sales, use and excise taxes, and any other
similar taxes, duties, and charges of any kind imposed by any governmental
authority on any arpounts payable by Distributor under this Agreement.

 

(b) Distributor is responsible for all charges, costs, and taxes; provided,
that, Distributor is not responsible for any taxes imposed on, or regarding,
SBA’s income, revenues, gross receipts, personnel or real or personal property
or other assets.

 

Slinger Bag Americas inc_Globeride Inc

Distribution Agreement

February 20, 2020





3 

 

 

(c) Distributor shall pay interest on all late payments, calculated daily and
compounded monthly, at the lesser of the rate of 1½% per month or the highest
rate permissible under applicable law.

 

(d) Distributor shall perform its obligations under this Agreement without
setoff, deduction, recoupment, or withholding of any kind for amounts owed or
payable by SBA, whether relating to SBA’s or SBA’s affiliates’ breach,
bankruptcy, or otherwise and whether under this Agreement, any purchase order,
any other agreement between (i) Distributor or any of its affiliates and (ii)
SBA or any of its affiliates, or otherwise.

 

3.3 Payment Terms. Distributor shall pay all properly invoiced amounts due to
SBA within a maximum of 40 days based on Distributors accounts payable routine
payments being made on the 20th of each month or as otherwise advised and agreed
in writing by SBA. Distributor shall make all payments in US dollars by check,
wire transfer, or automated clearing house.

 

3.4 Availability/Changes in Goods. SBA may, in its sole discretion, add or make
changes to Goods in, or remove Goods from, Schedule I on 90 days prior notice to
Distributor, in each case, without obligation to modify or change any Goods
previously delivered or to supply new goods meeting earlier specifications.

 

4. Orders Procedure.

 

4.1 Purchase Orders. Distributor shall issue all purchase orders (“Purchase
Order(s)”) to SBA in written form via SBA’s web-based order system -
“Solentris”. SBA will provide all necessary training to facilitate this easy to
operate process. By placing an order, Distributor makes an offer to purchase
Goods under the terms and conditions of this Agreement and the following
commercial terms listed in the purchase order (“Purchase Order Transaction
Terms”), and on no other terms: (a) the listed Goods to be purchased, including
make/model number; (b) the quantities ordered; and (c) the requested delivery
date. Except regarding the Purchase Order Transaction Terms, any variations made
to the terms and conditions of this Agreement by Distributor in any Purchase
Order are void and have no effect.

 

4.2 Acceptance and Rejection of Purchase Orders. SBA may, in its sole
discretion, accept or reject any Purchase Order. SBA will notify Distributor
that PO’s placed by the online Solentris portal have been accepted or rejected
within lO working days of the order being placed. No Purchase Order is binding
on SBA unless accepted by SBA as provided in this Agreement. SBA may, in
agreement with Distributor, without liability or penalty, cancel any Purchase
Order placed by Distributor and accepted by SBA, in whole or in part: if SBA
discontinues its sale of Goods or reduces or allocates its inventory of Goods
under Section 3.4; if SBA determines that Distributor is in violation of its
payment obligations under or is in material breach of this Agreement.

 

5. Minimum Purchase Obligation. Distributor shall purchase sufficient quantities
of Goods to meet the minimum purchase obligation for each calendar year of this
Agreement specified in Schedule 1 (“Minimum Purchase Obligation”). SBA may
monitor progress towards the purchase obligation no more often than sei-annually
[in accordance with the audit procedures set out in Section 15. If Distributor
fails to achieve the Minimum Purchase Obligation, SBA may:

 

Slinger Bag Americas inc_Globeride Inc

Distribution Agreement

February 20, 2020





4 

 

 

5.1 Enter a consultation period with Distributor to improve the situation, and
if no improvement is evidenced within a period of one year then SBA will have
the right to either:

 

5.2 terminate this Agreement under Section 8.2(a); or

 

5.3 refuse to renew this Agreement under Section 8.1.

 

6. Shipment and Delivery.

 

6.1 Shipment and Delivery Requirements. Unless otherwise expressly agreed to by
the Parties, SBA shall deliver the Goods to the Delivery Point, using SBA’s
standard methods for packaging and shipping the Goods. SBA may, in agreement
with Distributor, without liability or penalty, make partial shipments of Goods,
each of which constitutes a separate sale, and Distributor shall pay for the
units shipped in accordance with the payment terms specified in Section 3.3
whether such shipment is in whole or partial fulfillment of a Purchase Order.
Any time quoted for delivery is an estimate only. All Prices are based on
Intercoms 2010 and are FOB SBA’s shipping point in Xiamen or Hong Kong, China or
Bangkok in Thailand.

 

6.2 Title and Risk of Loss; Purchase Money Security Interest. Title and risk of
loss passes to Distributorupon delivery of the Goods at SBA’s shipping point. As
collateral security for the payment of the purchase price of the Goods,
Distributor hereby pledges and grants to SBA, a lien on and security interest in
and to all of the right, title and interest of Distributor in, to, and under the
Goods, wherever located, and whether now existing or hereafter arising or
acquired from time to time, and in all accessions thereto and replacements or
modifications thereof, as well as all proceeds (including insurance proceeds) of
the foregoing. The security interest granted under this provision constitutes a
purchase money security interest under the Maryland Uniform Commercial Code.

 

6.3 Acceptance of Goods. Distributor shall inspect Goods received under this
Agreement. On the seventh working day after delivery of the Goods, Distributor
shall be deemed to have accepted the Goods unless it earlier notifies SBA in
writing and furnishes written evidence or other documentation as reasonably
required by SBA that the Goods:

 

(a) are damaged, defective, or otherwise do not conform to the make/model number
listed in the applicable purchase order; or

 

(b) were delivered to Distributor as a result of SBA’s error.

 

If Distributor notifies SBA pursuant to this Section 6.3, then SBA shall
determine, in its sole discretion, whether to replace the Goods or refund the
price for the Goods.

 

Slinger Bag Americas inc_Globeride Inc

Distribution Agreement

February 20, 2020





5 

 

 

From time to time Distributor will advise SBA of its intent to return damaged
goods to our supplier in China. Distributor shall ship at either vendor’s or
SBA’s expense and risk ofloss, all goods to be returned, or replaced under this
Section 6.3 to an SBA’s facility advised by SBA at that time. If SBA exercises
its option to replace the Goods, SBA shall, after receiving Distributor’s
shipment of the Goods under this provision, ship to Distributor, at either
vendor’s or SBA’s expense and risk ofl oss, the replaced Goods to Distributor’ s
warehouse. Distributor acknowledges and agrees that the remedies set out in this
Section 6.3 are its exclusive remedies, subject to Distributor’s rights under
Section 11 regarding any Goods for which Distributor has accepted delivery under
this Section 6.3.

 

Except as provided under this Section 6.3 and Section 12, all sales of Goods to
Distributor under this Agreement are made on a one-way basis and Distributor has
no other right to return Goods purchased under this Agreement.

 

7. Resale Prices. The list of goods in Schedule l sets out SBA’s suggested
resale prices for the Goods. These are suggested prices, agreed with Distributor
and that SBA and Distributor believe accurately reflect the relative market for
the Goods based on features, technology, and·comparative competitive products.

 

8. Term; Termination.

 

8.1 Term. The term of this Agreement commences on the Effective Date and
terminates on 31 JANUARY 2025, and shall thereafter renew for additional
successive 5 year terms unless and until either Party provides notice of
nonrenewal at least 90 days before the end of the then-current term, or unless
and until earlier terminated as provided under this Agreement or applicable law
(the “Ter m”). If either Party provides timely notice of its intent not to renew
this Agreement, then unless earlier terminated in accordance with its terms,
this Agreement terminates on the expiration of the then current Term.

 

8.2 Termination Rights. Either Party may terminate this Agreement (including all
related purchase orders pursuant to Section 8.3(a)), upon notice to the other
Party:

 

(a) except as otherwise specifically provided under this Section 8.2, if the
other Party is in breach of this Agreement and either the breach cannot be cured
or, if the breach can be cured, it is not cured within 30 days following the
other Party’s receipt of notice of such breach;

 

(b) if the other Party:

 

(i) becomes insolvent or is generally unable to pay, or fails to pay, its debts
as they become due;

 

(ii) files or has filed against it, a petition for voluntary or involuntary
bankruptcy or otherwise becomes subject, voluntarily or involuntarily, to any
proceeding under any domestic or foreign bankruptcy or insolvency law;

 

Slinger Bag Americas inc_Globeride Inc

Distribution Agreement

February 20, 2020





6 

 

 

(iii) seeks reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts;

 

(iv) makes or seeks to make a general assignment for the benefit of its
creditors; or

 

(v) applies for or has a receiver, trustee, custodian or similar agent appointed
by order of any court of competent jurisdiction to take charge of or sell any
material portion of its property or business.

 

Any termination under this Section 8.2 is effective on receipt of notice of
termination.

 

8.3 Effect of Expiration or Termination. Upon the expiration or earlier
termination of this Agreement:

 

(a) All related purchase orders are autom tically terminated; and

 

(b) Each Party shall promptly return or destroy all documents and tangible
materials (and any copies) containing, reflecting, incorporating or based on the
other Party’s Confidential Information.

 

8.4 Post-Term Resale. On the expiration or earlier termination of this
Agreement, except for termination by SBA under Section 8.2(a), Distributor may,
in accordance with the applicable terms and conditions of this Agreement, sell
off its existing inventories of Goods for a period of 6 months following the
last day of the Term (“Pos-tTerm Resale Period”).

 

9. Confidential Information. From time to time during the Term, either Party may
disclose or make available to the other Party information about its business
affairs, products, confidential intellectual property, trade secrets,
third-party confidential information, and other sensitive or proprietary
information (collectively, “Confidential Information”). Confidential Information
shall not include information that, at the time of disclosure is: (a) in the
public domain; (b) known to the receiving party at the time of disclosure; or
(c) rightfully obtained by receiving party on a non-confidential basis from a
third party.

 

The receiving party shall not disclose any such Confidential Information to any
person or entity, except to the receiving party’s employees who have a need to
know the Confidential Information for the receiving party to perform its
obligations hereunder. On the expiration or termination of the Agreement, the
receiving party shall promptly return to the disclosing party all copies,
whether in written, electronic or other form or media, of the disclosing party’s
Confidential Information, or destroy all such copies and certify in writing to
the disclosing party that such Confidential Information has been destroyed.

 

l0. Compliance with Laws. Distributor is in compliance with and shall comply
with all applicable laws, regulations arid ordinances. Distributor has and shall
maintain in effect all the licenses, permissions, authorizations, consents and
permits that it needs to carry out its obligations under this Agreement.

 

Slinger Bag Americas inc_Globeride Inc

Distribution Agreement

February 20, 2020





7 

 

 

11. Limited Product Warranty:i nd Disclaimer

 

11.1 Limited Product Warranty. SBA warrants that the Goods will meet the
specifications set forth in Schedule L2_J, are free from defects in material and
workmanship under normal use and service with proper maintenance for twelve
months. The term for such warranties shall begin upon receipt of the Good by
Distributor’s customer. Distributor or its customer shall promptly notify SBA of
any known warranty claims and shall cooperate in the investigation of such
claims. If any Good is proven to not conform with this warranty during the
applicable warranty period, SBA shall, at its exclusive option, replace the Good
or refund the purchase price paid by Distributor for each non-conforming Good.

 

SBA shall have no obligation under the warranty set forth above if Distributor
or its customer:

 

(a) fails to notify SBA in writing during the warranty period of a non-
conformity; or

 

(b) uses, misuses, or neglects the Good in a manner inconsistent with the Good’s
specifications or use or maintenance directions, modifies the Good, or
improperly installs, handles or maintains the Good.

 

Except as explicitly authorized in this Agreement or in a separate written
agreement with SBA, Distributor shall not service, repair, modify, alter,
replace, reverse engineer or otherwise change the Goods it sells to its
customers. Distributor shall not provide its own warranty regarding any Good.

 

11.2 DISCLAIMER. EXCEPT FOR THE WARRANTIES SET OUT UNDER THIS SECTION 11,
NEITHER SBA NOR ANY PERSON ON SBA’S BEHALF HAS MADE OR MAKES FOR DISTRIBUTOR’S
OR ITS CUSTOMERS’ BENEFIT ANY EXPRESS OR lMPLIED REPRESENTATION OR WARRANTY
WHATSOEVER, INCLUDING ANY WARRANTIES OF: (i) MERCHANTABILITY; (ii) FITNESS FOJ A
PARTICULAR PURPOSE; (iii) TITLE; OR (iv) NON-INFRINGEMENT; WHETHER ARISING
BYLAW, COURSE OF DEALING, COURSE OF PERFORMANCE, USAGE OF TRADE OR OTHERWISE,
ALL OF WHICH ARE EXPRESSLY DISCLAIMED. DISTRIBUTOR ACKNOWLEDGES THAT IT HAS NOT
RELIED ON ANY REPRESENTATION OR WARRANTY MADE BY SBA, OF ANY OTHER PERSON ON
SBA’S BEHALF.

 

12. Indemnification. Subject to the terms and conditions of this Agreement,
Distributor shall indemnify, hold harmless, and defend SBA and its parent,
officers, directors, partners, members, shareholders, employees, agents,
affiliates, successors, and permitted assigns (collectively, “Indemnified
Party”) against any and all losses, damages, liabilities, deficiencies, claims,
actions, judgments, settlements, interest, awards, penalties, fines, costs, or
expenses of whatever kind, including attorneys’ fees, fees and the costs of
enforcing any right to indemnification under this Agreement, and the cost of
pursuing any insurance providers relating to any claim of a third party or SBA
arising out of or occurring in connection with: (a) Distributor’s acts or
omissions as Distributor of the Goods, including negligence, willful misconduct
or breach of this Agreement; (b) Distributor’s advertising or representations
that warrant performance of Goods beyond that provided by SBA’s written warranty
or based upon Distributor’s business or trade practices; (c) any failure by
Distributor or its personnel to comply with any applicable laws; or (d)
allegations that Distributor breached its agreement with a third party as a
result of or in connection with entering into, performing under or terminating
this Agreement.

 

Slinger Bag Americas inc_Globeride Inc

Distribution Agreement

February 20, 2020





8 

 

 

13. Limitation of Liability. IN NO EVENT SHALL SBA OR ANY OF ITS REPRESENTATIVES
BE LIABLE UNDER THIS AGREEMENT TO DISTRIBUTOR OR A1”\/Y THIRD PARTY FOR
CONS/EQUENTIAL, INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE OR ENHANCED
DAMAGES, ARISING OUT OF, OR RELATING TO, AND/OR IN CONNECTION WITH ANY BREACH OF
THIS AGREEMENT,REGARDLESS OF{A) WHETHER SUCH DAMAGES WERE FORESEEABLE, (B)
WHETHER OR NOT SBA WAS ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND (C) THE
LEGAL OR EQUITABLE THEORY (CONTRACT, TORT OR OTHERWISE) UPON WHICH THE CLAIM IS
BASED. IN NO EVENT SHALL SBA’S LIABILITY ARISING OUT OF OR RELATED TO THIS
AGREEMENT, WHETHER ARISING OUT OF OR RELATED TO BREACH OF CONTRACT, TORT (INCLUD
ING NEGLIGENCE), OR OTHERWISE, EXCEED THE TOTAL OF THE AMOUNTS PAID AND AMOUNTS
ACCRUED BUT NOT YET PAID TO SBA UNDER THIS AGREEMENT IN THE 12 MONTH PERIOD
PRECEDING THE EVENT GIVING RISE TO THE CLAIM. THE FOREGOING LIMITATIONS APPLY
EVEN IF THE DISTRIBUTOR’S REMEDIES UNDER THIS AGREEMENT FAIL OF THEIR ESSENTIAL
PURPOSE.

 

14. Insurance. For the Term and a period of 12 months after the expiration or
termination of this Agreement, Distributor shall, at its own expense, maintain
and carry insurance in full force and effect that includes, but is not limited
to, commercial general liability(including product liability) with
JPY200,000,000 for each occurrence and JPY200,000,000 in the aggregate with
financially sound and reputable insurers. Upon SBA’s request, Distributor shall
provide SBA with a certificate of insurance and policy endorsements for all
insurance coverage required by this Section 14 and shall not do anything to
invalidate such insurance. The certificate of insurance shall name SBA as an
additional insured. Distributor shall provide SBA with 60 days’ advance written
notice in the event of a cancellation or material change in SBA’s insurance
policy. Except where prohibited by law, Distributor shall require its insurer to
waive all rights of subrogation against SBA’s insurers and SBA or the
Indemnified Parties.

 

15. Audit Rights. Upon a minimum ofl4 days’ notice, during the Term and within
one year after the expiration or earlier termination of this Agreement or the
Post-term Resale Period, whichever is later, SBA may audit Distributor’s files
relating to its sales, marketing, and inventory of Goods regarding transactions
that took place in the immediately preceding 12 months. SBA may conduct any
audit under this Section 15 at any time during regular business hours and no
more frequently than semi-annually.

 

16. SBA’s Inspection Rights. During the Term and the Post-term Resale Period
Distributor shall, on 10 working days’ notice, make available for physical
inspection by SBA at any time during regular business hours: (a) any and all
Goods in Distributor’s inventory; and (b) the Distributor’s principal place of
business, marketing offices, or the distribution center(s). Notwithstanding the
foregoing, SBA cannot conduct an inspection under this Section 16 more
frequently than annually.

 

Slinger Bag Americas inc_Globeride Inc

Distribution Agreement

February 20, 2020





9 

 

 

17. Entire Agreement. This Agreement, including and together with any related
exhibits, schedules, attachments and appendices, constitutes the sole and entire
agreement of the Parties with respect to the subject matter contained herein,
and supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, regarding such subject
matter. In the event of conflict between the terms of this Agreement and the
terms of any purchase order or other document submitted by one Party to the
other, this Agreement shall control unless the Parties specifically otherwise
agree in writing pursuant to Section 19.

 

18. Survival. Subject to the limitations and other provisions of this Agreement:
(a) the , representations and warranties of the Parties contained herein will
survive the expiration or earlier termination of this Agreement for a period of
12 months after such expiration or termination; and (b) Sections 8.3, 9, 11. 2,
12, 13, 14, 27, and 28 of this Agreement, as well as any other provision that.
in order to give proper effect to its intent, should survive such expiration or
termination, will survive the expiration or earlier termination of this
Agreement for the period specified therein, or if nothing is specified for a
period of 12 months after such expiration or termination.

 

19. Notices. All notices, requests, consents, claims, demands, waivers and other
communications under this Agreement must be in writing and addressed to the
other Party at its address set forth below (or to such other address that the
receiving Party may designate from time to time in accordance with this
Section). Unless otherwise agreed herein, all notices must be delivered by
personal delivery, nationally recognized overnight courier, or certified or
registered mail (in each case, return receipt requested, postage prepaid).
Except as otherwise provided in this Agreement, a notice is effective only (a)
on receipt by the receiving Party, and (b) if the Party giving the notice has
complied with the requirements of this Section.

 

Notice to Distributor: 3-14-16 Maesawa Higashikurume-shi,   Tokyo 203-8511  
Japan.   Attention: Manager   Tennis Marketing Sect. Sporting Goods Sales Dept.
  Sporting Goods Div.   Slinger Bag Americas Inc Notice to SBA: 2709 N Rolling
Rd Unit 138,   Windsor Mill, 21244   Maryland   USA   Attention: Chief Executive
Officer

 

20. Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability shall not affect the enforceability of any other term or
provision of this Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction. Upon a determination that any term or
provision is invalid, illegal or unenforceable, the court may modify this
Agreement to effect the original intent of the Parties as closely as possible in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.

 

Slinger Bag Americas inc_Globeride Inc

Distribution Agreement

February 20, 2020





10 

 

 

21. Amendments. No amendment to this Agreement is effective unless it is in
writing and signed by an authorized representative of each Party.

 

22. Waiver. No waiver by any Party of any of the provisions of this Agreement
shall be effective unless explicitly set forth in writing and signed by the
party so waiving. Except as otherwise set forth in this Agreement, no failure to
exercise, or delay in exercising, any rights, remedy, power or privilege arising
from this Agreement shall operate or be construed as a waiver thereof, nor shall
any single or partial exercise of any right, remedy, power, or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power, or privilege.

 

23. Cumulative Remedies. All rights and remedies provided in this Agreement are
cumulative and not exclusive, and the exercise by either Party of any right or
remedy does not preclude the exercise of any other rights or remedies that may
now or subsequently be available at law, in equity, by statute, in any other
agreement between the Parties or otherwise.

 

24. Assignment. Except as otherwise set forth in Section 1.2, neither Party may
assign any of its rights or delegate any of its responsibilities under this
Agreement without the prior written consent of the other Party. The other Party
shall not unreasonably withhold or delay its consent. Any purported assignment
or delegation in violation of Section 24 shall be null and void.

 

25. Successors and Assigns. This Agreement is binding on and inures to the
benefit of the Parties to this Agreement and their respective permitted
successors and permitted assigns.

 

26. No Third-Party Beneficiaries. Subject to the next paragraph, this Agreement
benefits solely the Parties to this Agreement and their respective permitted
successors and permitted assigns and nothing in this Agreement, express or
implied, confers on any other Person any legal or equitable right, benefit, or
remedy of any nature whatsoever under or by reason of this Agreement.

 

The Parties hereby designate Indemnified Parties as third-party beneficiaries of
Section 2 with the right to enforce such Section 12.

 

27. Choice of Law. This Agreement, including all exhibits, schedules,
attachments, and appendices attached to this Agreement and thereto, and all
matters arising out of or relating to this Agreement, are governed by, and
construed in accordance with, the laws of the State of Maryland, United States
of America, without regard to the conflict of laws provisions thereof to the
extent such principles or rules would require or permit the application of the
laws of any jurisdiction other than those of the State of Maryland

 

28. Choice of Forum. Each Party irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind whatsoever
against the other Party in any way arising from or relating to this Agreement,
including all exhibits, schedules, attachments, and appendices attached to this
Agreement, and all contemplated transactions, including contract, equity, tort,
fraud, and statutory claims, in any forum other than US District Court, District
of Maryland or, if such court does not have subject matter jurisdiction, the
courts of the State of Maryland sitting in Baltimore, and any appellate court
from any thereof. Each Party irrevocably and unconditionally submits to the
exclusive jurisdiction of such courts and agrees to bring any such action,
litigation, or proceeding only in US District Court, District of Maryland or, if
such court does not have subject matter jurisdiction, the courts of the State of
Maryland sitting in Baltimore. Each Party agrees that a final judgment in any
such action, litigation, or proceeding is conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

 

Slinger Bag Americas inc_Globeride Inc

Distribution Agreement

February 20, 2020





11 

 

 

29. Waiver of Jury Trial. Each Party acknowledges and agrees that any
controversy that may arise under this Agreement, including exhibits, schedules,
attachments, and appendices attached to this Agreement is likely to involve
complicated and difficult issues and, therefore, each such Party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement, including any
exhibits, schedules, attachments, or appendices attached to this Agreement, or
the transactions contemplated hereby.

 

30. Counterparts. This Agreement may be executed in counterparts, each of which
is deemed an original, but all of which together are deemed to be one and the
same agreement. Notwithstanding anything to the contrary in Section 19, a signed
copy of this Agreement delivered by facsimile, email or other means of
electronic transmission is deemed to have the same legal effect as delivery of
an original signed copy of this Agreement.

 

31. Force Majeure. Any delay or failure of either Party to perform its
obligations under this Agreement will be excused to the extent that the delay or
failure was caused directly by an event beyond such Party’s reasonable control,
without such Party’s fault or negligence and that by its nature could not have
been foreseen by such Party or, if it could have been foreseen, was unavoidable
(which events may include natural disasters, embargoes, explosions, riots, wars
or acts of terrorism) (each, a “Force Majeure Event”). A Party shall give the
other Party prompt written notice of any event or circumstance that is
reasonably likely to result in a Force Majeure Event, and the anticipated
duration of such Force Majeure Event. An affected Party shall use all diligent
efforts to end the Force Majeure Event, ensure that the effects of any Force
Majeure Event are minimized and resume full performance under this Agreement.
Notwithstanding the above, no failure by Distributor to make payment of any
amounts owed under this Agreement is excused by reason of any Force Majeure
Event.

 

32. Relationship of the Parties. The relationship between the parties is that of
independent contractors. Nothing contained in this Agreement shall be construed
as creating any agency, partnership, franchise, business opportunity, joint
venture or other form of joint enterprise, employment or fiduciary relationship
between the parties, and neither party shall have authority to contract for or
bind the other party in a·ny manner whatsoever.

 

[SIGNATURE PAGE FOLLOWS]

 

Slinger Bag Americas inc_Globeride Inc

Distribution Agreement

February 20, 2020





12 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

  Slinger Bag Americas Inc.         By /s/ Mike Ballardie     Mike Ballardie    
Chief Executive Officer           GLOBERIDE INC           /s/ Kazunari Suzuki  
Name: Kazunari Suzuki   Title: Representative President

 

Slinger Bag Americas inc_Globeride Inc

Distribution Agreement

February 20, 2020





13 

 

 

SCHEDULES AND EXHIBITS

 

Schedule 1

 

Goods, Territory and Price List

 

  ● Products: Products bearing the Slinger® trademark including but not limited
to tennis ball launcher devices, tennis ball launcher accessories, sports bags,
tennis balls, tennis court accessories and other tennis related products
marketed by Slinger (the “goods”)         ● Territory: Japan         ● Excluded
3rd Party Re-sale Accounts: AMAZON, ALIBABA, E-BAY         ● Japan Market Prices
(as at date of execution)- see schedule 2         ● Minimum Purchase
Obligations: These are defined as being to achieve unit sales to 2.5% of the
agreed (between parties) Japanese avid tennis player market consisting of 1.3
million avid players, over a 5-year period. This represents a cumulative total
of 32,500 units of Slinger Tennis Ball Launchers.         ● Shipping (lntcrco)
Terms: Slinger Equipment: FOB Xiamen or FOB Hong Kong. China. Slinger Tennis
Balls: FOB Bangkok, Thailand. All prices are based in US$ (United States
Dollars)         ● Payment Terms: Payment terms are set as being within a
maximum of 40 days from the date of the invoice, in line with Distributors’
monthly accounts payable schedule of payments, which are issued on the 20th of
each calendar month.         ● Currency: Distributor shall make all payments in
US Dollars by wire transfer or automated clearing house, in accordance with the
following banking / wire instructions:

 

  ● ABA Number: 026009593         ● Account Number:         ● SWIFT CODE:
BOFAUS3N         ●

Bank Address: Bank of Americas Bank of America, N.A.

222 Broadway

New York, NY 10038

        ● Attn: SLINGER BAG AMERICAS INC

 

Slinger Bag Americas inc_Globeride Inc

Distribution Agreement

February 20, 2020





14 

 

 

Schedule 2

 

Goods, Territory and Price List

 

THE AGREED PRICING MATRIX FOR SLINGE R® PRODUCTS FOR SALE IN

JAPANESE MARKET BY DISTRIBUTOR AS OF DATE OF EXECUTION IS

LISTED BELOW

 

SLINGER® PRODUCT   Retail Price Launcher    ¥70,000.00 Oscillators   ¥15.000.00
Camera Holder    ¥2,000.00 3pk Bag   ¥3,000 .00 Picku_p Cube .   .¥. 3 _0. 0
0.00 Balls72    ¥14.400.00 Battery   ¥7,000.00

 

PriceList@ with Accessory Set

 

SLINGER® PRODUCT   Retail Price Launcher   ¥70,000.00 Oscillators    ¥15.000.00
Camera Holder    ¥2,000.00 3pk Bag   ¥3,000 .00 Picku_p Cube ..   ¥. 3 _0. 0
0.00

 

THE CORRESPONDING SLINGER FOB PRICING AS AT DATE OF EXECUTION

IS AS FOLLOWS:

 

SLINGER® ITEM NUMBER   SLINGER® MODEL DESCRIPTION  

FOB XIAMEN CHINA

(FCL) US$ (DOLLARS)

  MINIMUM ORDER QUANTITY R10001   Slingshot T●One Launcher   $300.00   220
R10001JP   Slingshot T-One Launcher JP   $295.00   220 R80003   Osclllator  
$60.00   100 R80006   Telescopic Pick Up tube   $15.00   100 R90070   Phone
Camera Holder   $7.00   220 R60002   3 Racquet Bag   $15.00   100              
SLINGER® ITEM NUMBER   SLINGER® MODEL DESCRIPTION  

FOB US$ BANGKOK THAILAND (FCL)

US$DOLLARS

 

MINIMUM ORDER

QUANTITY

WR8201201001  

SlingerTriniti Ball - 72 ball case pack

(Can only be purchases in case qty and in same volume as Launcher)

  $95.00   1083 cases

 

Slinger Bag Americas inc_Globeride Inc

Distribution Agreement

February 20, 2020





15 

 

 

Schedule 3

 

CERTIFICATION LISTING

 



The following product certificates document the product certification and

qualification for Slinger products to be distributed across Japan

 

[ex10-4_001.jpg] 

   

 

